Citation Nr: 0901586	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-42 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968 and was awarded the Purple Heart Medal for 
injuries sustained in combat while serving in the Republic of 
Vietnam.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In particular, a February 2004 rating decision denied 
service connection for hepatitis C, and a March 2005 rating 
decision denied a compensable disability rating for the 
veteran's service-connected bilateral hearing loss. 

In May 2007, the Board remanded the veteran's hepatitis-C 
claim for additional evidentiary development.  In December 
2007, he also testified at a hearing at the RO before the 
undersigned Veterans Law Judge (travel Board hearing) 
concerning his increased-rating claim for bilateral hearing 
loss.  The case is once again before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Medical evidence indicates the veteran likely contracted 
hepatitis C in service.

2.  The results of two VA audiological evaluations show the 
veteran has Level I hearing acuity in his right ear and Level 
II hearing acuity in his left ear. 




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the veteran 
incurred hepatitis C in service.  38 U.S.C.A §§ 1110, 1154, 
5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(d) 
(2008).

2.  The criteria are not met for a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review as required by the VCAA.  The Board will then address 
the claims on their merits, providing relevant VA laws and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

The VA has a duty to provide notification to a veteran with 
respect to establishing entitlement to benefits, and a duty 
to assist with development of evidence.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
With respect to his hepatitis-C claim, however, since service 
connection has been established by virtue of this decision, 
there is no need to discuss whether VA has satisfied its 
duties to notify and assist pursuant to the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Even were the 
Board to assume for the sake of argument there has not been 
VCAA compliance, this is inconsequential because the veteran 
is still receiving the requested benefit, regardless, so this 
ultimately would only at most amount to harmless error.  38 
C.F.R. § 20.1102.

The VCAA does apply, however, to the veteran's increased-
rating claim for bilateral hearing loss.  Under the VCAA, VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim -such as in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum that VA notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in June 2008.  This letter informed him of the 
evidence required to substantiate his increased-rating claim, 
as well as his and VA's respective responsibilities in 
obtaining supporting evidence.  The letter also complies with 
Vazquez-Flores, supra, in that it contains the diagnostic 
criteria for a compensable rating for bilateral hearing loss, 
discusses the various types of evidence the veteran may 
submit to establish this entitlement, and includes a request 
for any evidence related to his employability (or lack 
thereof).  And with respect to the Dingess requirements, he 
also was given notice of what type of information and 
evidence he needed to substantiate his increased-rating 
claim, as the premise of the claim is that his disability is 
more severe than reflected by the currently assigned 
noncompensable rating.  It is therefore inherent that he had 
actual knowledge of the disability rating element of his 
claim.  And since the claim is being denied, no downstream 
effective date will be assigned.  Thus, the mere fact that he 
did not receive notice concerning the downstream effective 
date element of his claim is ultimately inconsequential and, 
therefore, non-prejudicial, i.e., harmless error.  See 
Bernard, 4 Vet. App. at 393; see also 38 C.F.R. § 20.1102.

The veteran was also provided copies of the rating decisions 
at issue on appeal, an SOC, and three SSOCs, all of which 
combined to inform him of the evidence considered, a summary 
of adjudicative actions, all pertinent laws and regulations, 
including the criteria for evaluation of his bilateral 
hearing loss, and an explanation for the decision reached.  
Hence, he has actual knowledge of the information to be 
included in the type of notice contemplated by the Court.  
See Vazquez-Flores, supra.  As such, even if the Board was to 
assume for the sake of argument that the June 2008 letter is 
deficient in any way, he still is not prejudiced based on 
this demonstrated actual knowledge of the type evidence 
needed to support his claim.  See Bernard, supra.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no evidence that 
outstanding records exist which would be helpful to the 
veteran's claim for an increased rating for bilateral hearing 
loss.  The veteran also was afforded two VA audiological 
evaluations to assess the severity of his service-connected 
hearing loss.  The reports of these evaluations are adequate 
for rating purposes, as they include the necessary findings 
to rate his disability under the applicable diagnostic 
criteria.  38 C.F.R. § 4.2; see Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.



I.  Entitlement to Service Connection for Hepatitis C

The veteran claims that he contracted hepatitis C while on 
active duty as a result of blood exposure from other soldiers 
during combat in Vietnam.  For the reasons and bases set 
forth below, the Board will resolve all reasonable doubt in 
his favor and grant the claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The record shows that the veteran was first diagnosed with 
hepatitis C in the early 1990s.  This is documented in a 
February 2005 letter from the New York Blood Center, which 
indicates that two donations by the veteran in February and 
April 1991 were found to be reactive for the hepatitis C 
virus antibody.  But the fact that hepatitis C was first 
diagnosed over 20 years after his military service had ended 
is not particularly harmful to his claim, since the Board 
stipulates that hepatitis C has a significant latency period, 
often going undetected until decades after exposure.  The 
Board, therefore, will focus on whether the veteran had any 
risk factors for developing hepatitis C during or after his 
military service.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.  

The veteran believes he contracted hepatitis C due to blood 
exposure from other soldiers during combat while he had nicks 
and cuts on his hands.  He also denied other risk factors, 
including IV drug use, tattoos, body piercings, intranasal 
cocaine use, working as a healthcare provider, and multiple 
sex partners after service.  The veteran's denial of these 
risk factors has not been contradicted by the evidence of 
record.  The record also supports the veteran's theory of how 
he contracted hepatitis C from other soldiers, since his 
service records confirm that he was involved in combat with 
an enemy force while serving in Vietnam.  In this regard, his 
DD Form 214 confirms that he was awarded the Purple Heart 
Medal for injuries sustained during combat.  It is therefore 
likely that the veteran was in close contact with dead and 
wounded soldiers during combat, thereby placing him at a 
higher risk for exposure to blood infected with the hepatitis 
C virus.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

A VA examiner also concluded that the veteran likely 
contracted hepatitis C in service.  During a VA examination 
in December 2003, the examiner recorded the veteran's only 
risk factor as blood exposure while assisting other wounded 
soldiers while he had open cuts on his hands.  The veteran 
specifically denied tattoos, IV drug abuse, and high risk 
sexual activity.  The examiner thus concluded that it "is as 
likely as not that the veteran's hepatitis C is secondary to 
service."   After noting the veteran's statement that other 
people from his battalion could confirm that he was indeed 
exposed to blood from other soldiers during combat, the 
examiner added that he could not find this in the claims 
file.  In any event, since the examiner attributed the 
veteran's hepatitis C to blood exposure in service, this 
opinion supports the veteran's claim.

Pursuant to the May 2007 Board remand, the veteran was 
afforded another VA examination to determine whether his 
hepatitis C was due to risk factors which have been confirmed 
or supported by the evidence of record.  The only risk factor 
recorded by the examiner was the veteran's assertion of blood 
exposure from other soldiers during combat.  The examiner, 
however, stated that he could not substantiate this risk 
factor based on the evidence in the claims file.  The 
examiner thus concluded "it is not as likely as not related 
to service because I could not substantiate this risk factor 
based on evidence in the claims file."  

This medical opinion appears to provide evidence against the 
veteran's claim.  However, the examiner based his opinion on 
the mistaken fact that the risk factor involving blood 
exposure to other soldiers during combat was not 
substantiated by the evidence in the claims file.  But since 
it has been established that the veteran was involved in 
combat, it must be presumed that he was exposed to blood from 
other soldiers while on active duty.  See 38 U.S.C.A. § 
1154(b) ("In the case of any veteran who engaged in 
combat...the Secretary [of VA] shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease...notwithstanding the 
fact that there are no official record of such...in such 
service."); see also 38 C.F.R.                § 3.304(d) 
("Satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardship of 
such service even though there is no official record of such 
incurrence or aggravation.")

Since this opinion is based on an inaccurate factual 
predicate - since it failed to acknowledge the veteran's 
presumed exposure to blood from other soldiers during combat 
- it is of limited probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence.).  Hayes v. Brown, 5 Vet. App. 60, 
69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).

The evidence of record thus establishes that the veteran's 
only risk factor for hepatitis C was his exposure to blood 
from other soldiers during combat in Vietnam.  Consequently, 
resolving all reasonable doubt in his favor, the Board finds 
that the veteran contracted hepatitis C in service.  38 
C.F.R. § 3.102.  See also Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Thus, service connection for hepatitis C is 
granted.

III.  Increased Rating for Bilateral Hearing Loss

The record shows the veteran developed a bilateral 
hearing loss disability as a result of acoustic trauma while 
on active duty.  Consequently, a July 2003 rating decision 
granted service connection and assigned a noncompensable 
(i.e., zero percent) rating for bilateral hearing loss.  In 
October 2004, the veteran filed a claim for increased 
compensation benefits. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased-rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluations for service-connected bilateral hearing loss 
range from zero to 100 percent.  These evaluations are based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second (Hertz (Hz)).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  An acuity level is determined for each 
ear using Table VI (or Table VIA in the special circumstances 
listed in 38 C.F.R. § 4.86).  The acuity levels for each ear 
are then used to determine a percentage evaluation for 
hearing impairment from Table VII.  Id. 

Applying these criteria to the facts of this case, the Board 
finds that the RO properly rated the veteran's bilateral 
hearing loss at the noncompensable level.  The evidence for 
consideration includes two VA audiological evaluation 
reports.  During his first evaluation in December 2004, 
audiometric testing of the right ear revealed a 45-decibel 
loss at the 1000 Hz level, a 40-decibel loss at the 2000 and 
3000 Hz levels, and a 100-decibel loss at the 4000 Hz level, 
for an average decibel loss of 56.  Right ear speech 
discrimination was 98 percent.  Audiometric testing of the 
left ear revealed a 45-decibel loss at the 1000 Hz level, a 
50-decibel loss at the 2000 Hz level, a 55-decibel loss at 
the 3000 Hz level, and a 90-decibel loss at the 4000 Hz 
level, for an average decibel loss of 60.  Left ear speech 
discrimination was 96 percent.  

A second VA audiological evaluation performed in February 
2006 actually showed improved hearing ability in both ears.  
Audiometric testing of the right ear revealed a 25-decibel 
loss at the 1000 Hz level, a 10-decibel loss at the 2000  Hz 
level, a 20-decibel loss at the 3000 Hz level, and a 55-
decibel loss at the 4000 Hz level, for an average decibel 
loss of 28.  Right ear speech discrimination was 94 percent.  
Audiometric testing of the left ear revealed a 25-decibel 
loss at the 1000 Hz level, a 30-decibel loss at the 2000  Hz 
level, a 40-decibel loss at the 3000  Hz level, and a 95-
decibel loss at the 4000 Hz level, for an average decibel 
loss of 48.  Left ear speech discrimination was 96 percent.  

With respect to findings from the first audiological 
evaluation, applying Table VI of 38 C.F.R. § 4.85, Roman 
Numeral I is derived for the right ear.  This is determined 
by intersecting the percent of speech discrimination row (92-
100) with the puretone threshold average column (50-57).  
Next, Roman Numeral II is derived for the left ear, with 
speech discrimination between 92-100 and a puretone threshold 
average between 58-65.  A noncompensable rating is then 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I with column II.  Next, with respect to findings from 
the second audiological evaluation, according to Table VI of 
38 C.F.R. § 4.85, Roman Numeral I is derived for each ear, 
which warrants a noncompensable rating based on Table VII of 
38 C.F.R. § 4.85.  Thus, the findings contained in the two VA 
audiological evaluation reports provide no basis for a 
compensable disability rating.  

The Board has considered statements provided by the veteran, 
his wife, and his treating psychologist, all of which 
indicate that the veteran has difficulty hearing normal 
conversations.  The veteran also testified at his hearing 
that VA had issued him special hearing devices for his 
telephone and television, although he admitted that hearing 
aids were never issued.  However, it is important for the 
veteran to understand that disability ratings for hearing 
impairment are derived by a "mechanical" - meaning a 
nondiscretionary - application of the numeric designations 
assigned after audiological evaluations are rendered, which 
in this case clearly show that his bilateral hearing loss was 
properly rated at the noncompensable level.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability rating for his 
bilateral hearing loss.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Thus, the appeal is denied. 



ORDER

Service connection for hepatitis C is granted.

An increased (compensable) rating for bilateral hearing loss 
is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


